               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

CANDY CAROLE NEELEY,

     Plaintiff,

v.                                  CIVIL ACTION NO. 1:19-00598

ANDREW SAUL,
Commissioner of the Social
Security Administration,

     Defendant.


                  MEMORANDUM OPINION AND ORDER

       By Standing Order, this action was referred to United

States Magistrate Judge Cheryl A. Eifert for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).   Magistrate Judge Eifert submitted to the

court her Findings and Recommendation on January 28, 2020, in

which she recommended that the court grant plaintiff's motion to

dismiss, dismiss the complaint as requested, and remove the

matter from the court’s docket.

       In accordance with the provisions of 28 U.S.C. § 636(b),

plaintiff was allotted fourteen days and three mailing days in

which to file any objections to Magistrate Judge Eifert's

Findings and Recommendation.   The failure of any party to file

such objections within the time allowed constitutes a waiver of

such party's right to a de novo review by this court.   Snyder v.

Ridenour, 889 F.2d 1363 (4th Cir. 1989).
          Neither party filed any objections to the Magistrate

Judge's Findings and Recommendations within the requisite time

period.    Accordingly, the court adopts the Findings and

Recommendations of Magistrate Judge Eifert as follows:

          1.     Plaintiff’s motion to dismiss the complaint is

                 GRANTED;

          2.     This case is DISMISSED; and

          3.     The Clerk is DIRECTED to remove this matter from

                 the court’s docket.

          The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to counsel of record.

          IT IS SO ORDERED this 25th of March, 2020.

                                        ENTER:


                                       David A. Faber
                                       Senior United States District Judge




                                  2
